Citation Nr: 1742414	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  16-25 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability manifested by diarrhea.

2.  Entitlement to service connection for peripheral neuropathy of the upper right  extremity, to include as due to exposure to herbicides.

3.  Entitlement to service connection for peripheral neuropathy of the upper left extremity, to include as due to exposure to herbicides

4.  Entitlement to service connection for an arterial disability of the right lower extremity, to include as due to exposure to herbicides.

5.  Entitlement to service connection for an arterial disability of the left lower extremity, to include as due to exposure to herbicides.

6.  Entitlement to service connection for a skin disorder, to include seven bilateral leg scars, as secondary to an arterial disability of the right and left lower extremity.

7.  Entitlement to service connection for a back disability. 

8.  Entitlement to service connection for a neck disability

9.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a gastrointestinal disability manifested by diarrhea.

10.  Entitlement to service connection for right heel plantar fasciitis.

11.  Entitlement to service connection for chloracne, to include as due to exposure to herbicides.

12.  Entitlement to an initial evaluation in excess of 10 percent for diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Shana M. Dunn, Attorney at Law


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1966 and May 1968 to August 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
The claim for service connection for an acquired psychiatric disorder addressed in the REMAND portion of the decision below requires additional development and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A written withdrawal of the appeal with respect to the claims for entitlement to an initial evaluation in excess of 10 percent for diabetes mellitus type II and service connection for an arterial disability of the right and left lower extremity; a skin disorder, to include seven bilateral leg scars, as secondary to an arterial disability of the right and left lower extremity; right heel plantar fasciitis; and chloracne was received in April 2017. 

2.  A stomach disability manifested by symptoms to include diarrhea was demonstrated during service; the Veteran has asserted having problems with diarrhea from service to the present time, and a VA physician has related the diarrhea the Veteran currently experiences to service.   

3.  The Veteran served in the Republic of Vietnam during the period of presumed exposure to herbicides but peripheral neuropathy did not manifest itself in either upper extremity within the one year presumptive period for this disability prescribed by regulation; the competent and credible evidence of record otherwise weighs against a finding that the Veteran has a current disability associated with peripheral neuropathy of either upper extremity that is etiologically related to service, to include as a result of presumed exposure to herbicides therein. 

4.  The competent and credible evidence of record weighs against a finding of an etiological relationship between in service symptomatology or pathology and a current back or neck disability; arthritis of the back or neck is not shown to a compensable degree within one year of service. 

 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran with respect to the claims for entitlement to an initial evaluation in excess of 10 percent for diabetes mellitus type II and service connection for an arterial disability of the right and left lower extremity; a skin disorder, to include seven bilateral leg scars, as secondary to an arterial disability of the right and left lower extremity; right heel plantar fasciitis; and chloracne have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 
38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for a gastrointestinal disability manifested by diarrhea are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for peripheral neuropathy of the upper left and right extremities, to include as due to exposure to herbicides, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for back and neck disabilities are not met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement received on the Veteran's behalf from his attorney in April 2017, the appeal with respect to the claims for entitlement to an initial evaluation in excess of 10 percent for diabetes mellitus type II and service connection for an arterial disability of the right and left lower extremity; a skin disorder, to include seven bilateral leg scars, as secondary to an arterial disability of the right and left lower extremity; right heel plantar fasciitis; and chloracne was withdrawn.  Accordingly, the Board does not have jurisdiction to review this aspect of the appeal, and these claims are dismissed.

II. Analysis

Neither the Veteran nor his attorney have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as arthritis. 
See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, a veteran, such as the Veteran in the instant case, who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  In the case of such a Veteran, service connection for early-onset peripheral neuropathy will be presumed if it becomes manifest to a degree of 10 percent or more within one year of service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Summarizing the pertinent facts with the above criteria in mind, the service treatment reports (STRs) reflect treatment for a gastrointestinal disability whose symptoms included diarrhea on multiple occasions, to include in April 1965 and March 1969.  The STRs do not reflect complaints of, symptoms of, or treatment for peripheral neuropathy of the upper extremities or back or neck disabilities.  The April 1969 separation examination did not reveal a stomach disability, peripheral neuropathy of the upper extremities, or back or neck disabilities, and a medical history collected at that time showed the Veteran specifically denying "arthritis or rheumatism," "bone, joint, or other deformity," "neuritis," or "paralysis." 

The post-service record reflects the Veteran filing an initial application for service connection in August 1969 that was limited to ringing in the right ear.  It was not until November 2013 that the Veteran filed a claim for service connection for the disabilities at issue.  In particular, the Veteran reported therein that that he has issues with diarrhea for which he takes medication; that he has peripheral neuropathy in the upper extremities due to exposure to Agent Orange in service; and that he has back and neck disabilities due to another soldier jumping on his back.  Additional contentions with regard to diarrhea were submitted in May 2017, wherein the Veteran reported that he took malaria tablets once per week for four months during service and six months after coming home and that he had been suffering from diarrhea from service to the present time.  

The post service record also reflects treatment for cervical pain radiating to the left trapezius, symptoms the Veteran reported he had suffered from since a motor vehicle accident in 2005.  See eg, April 8, 2014, VA physical therapy note.  Clinical records reflect that the Veteran underwent an anterior cervical discectomy and fusion in the cervical spine in December 2005 following this accident.  Restricted movement in the right shoulder has also been demonstrated on VA clinical records. Id.  Degenerative disc disease in the cervical spine was demonstrated by a private MRI conducted in August 2013.  The post service clinical evidence does not reflect any treatment for a back disability.  

The Veteran was afforded a VA examination in April 2014 to address his claim for service connection for a gastrointestinal disability manifested by diarrhea, at which time the Veteran attributed the problems he has had with diarrhea from service to the present time to medication for malaria he took during this tour of duty in Vietnam.  Following a review of the claims file and examination of the Veteran, the VA physician diagnosed the Veteran with chronic diarrhea, and provided the following opinion:  

[The Veteran's diarrhea] started when in active military service and was thought secondary to a side effect of anti-malarial medications, but it persisted despite no further [use] of such medication.  No other etiology has be[en] elucidated.  Diarrhea . . . is common in the general population but I opine [that the Veteran's] current diarrhea is similar to the diarrhea he had when in service.

In short, given the evidence of diarrhea in service, the undersigned finds the Veteran's assertion of this lay observable symptom from service to the present time to be credible.  As such, in light of the positive opinion by the VA physician following the April 2014 VA examination-which is not contradicted by a contrary medical opinion-the Board finds there to be sufficient evidence to grant the claim for service connection for a gastrointestinal disability manifested by diarrhea.

With respect to the Veteran's assertions relating upper extremity peripheral neuropathy and back and neck disabilities to service, while the Veteran is competent to report such symptomatology, the Board finds such assertions to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

As set forth above, upon separation from service, the Veteran specifically denied having "arthritis or rheumatism," a "bone, joint, or other deformity," "neuritis," or "paralysis."  Moreover, he made no reference to peripheral neuropathy of the upper extremities or back or neck disabilities in his initial application for service connection filed in August 1969.  Such silence in applying for benefits, when the Veteran is otherwise affirmatively speaking, does not support a finding of continuous problems with peripheral neuropathy of the upper extremities and back or neck pain beginning in service.  Finally weighing against the Veteran's credibility is the fact that it was not until 2013-well over 40 years after service-that the Veteran filed claims for service connection for peripheral neuropathy of the upper extremities and back and neck disabilities, as well as the fact that a cervical spine disability and radiating pain attributed thereto are not shown until the motor vehicle accident sustained over 35 years after service.  See Mense v. Derwinski, 1 Vet. App. 354, 356(1991) (holding that VA did not err in denying service connection when the appellant failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Also weighing against the Veteran's credibility is the fact that in contrast to his assertions in contemplation of the receipt of monetary benefits made during the course of the present appeal linking such symptoms to service, when seeking treatment for cervical pain radiating to the left trapezius in April 2014, the Veteran related these symptoms to his post service motor vehicle accident that occurred in 2005 rather than service.    

Aside from any credibility issues, to the extent the assertions of the Veteran are being advanced in an attempt to establish that he has a current disability due to peripheral neuropathy of the upper extremities or a back or neck disorder that is etiologically related to in-service event, symptomatology or pathology, these attempts must fail.  Such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran in this case is not shown to have appropriate training and expertise, he is not competent to render a persuasive opinion as to such matters.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  While the Veteran is competent to attest to symptoms such as peripheral neuropathy of the upper extremities and back and neck pain from service to the present time, the Board finds the contemporaneous evidence in the form of the silent STRs, to include the separation medical examination and medical history collected at that time with respect to these disabilities, to be more probative than the Veteran's lay assertions, and that such evidence weighs against a finding of continuity of upper extremity neurological symptoms or back or neck symptoms since service.   

As final matters, because peripheral neuropathy of the upper extremities is not demonstrated within one year of service to a compensable degree, presumptive service connection for such based on the Veteran's presumed exposure to herbicides cannot be granted under the provisions of 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  Finally, as arthritis of the back or neck is not shown to have been demonstrated to a compensable degree within one year of service, presumptive service connection for arthritis of the back or neck on the basis of chronic disease, to include by way of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d 1331. 

In sum, the Board finds that the preponderance of the credible evidence is against the Veteran's claims for service connection for peripheral neuropathy of the upper extremities and back and neck disorders.  As such, these claims must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  The Board finds that the preponderance of the evidence is in favor of service connection for a gastrointestinal disability manifested by diarrhea.  


ORDER

Entitlement to service connection for a gastrointestinal disability manifested by diarrhea is granted. 

Service connection for peripheral neuropathy of the upper right extremity, to include as due to exposure to herbicides, is denied.

Service connection for peripheral neuropathy of the upper left extremity, to include as due to exposure to herbicides, is denied.  

The appeal with respect to the claim for service connection for an arterial disability of the right lower extremity, to include as due to exposure to herbicides, is dismissed. 

The appeal with respect to the claim for service connection for an arterial disability of the left lower extremity, to include as due to exposure to herbicides, is dismissed. .

The appeal with respect to the claim for service connection for a skin disorder, to include seven bilateral leg scars, as secondary to an arterial disability of the right and left lower extremity is dismissed. 

Service connection for a back disability is denied. 

Service connection for a neck disability is denied. 

The appeal with respect to the claim for service connection for right heel plantar fasciitis is dismissed. 

The appeal with respect to the claim for service connection for chloracne, to include as due to exposure to herbicides, is dismissed. 

The appeal with respect to the claim an initial evaluation in excess of 10 percent for diabetes mellitus type II is dismissed.


REMAND

Given the grant of service connection for a gastrointestinal disability manifested by diarrhea in the decision above and the Veteran's assertions in a statement received in May 2017 with respect to the anxiety this has caused him, the undersigned finds that the matter of service connection for an acquired psychiatric disorder as secondary to a gastrointestinal disability manifested by diarrhea has been raised by the record.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  As such, the appeal with respect to the claim for service connection for a psychiatric disorder has been listed more broadly as listed on the title page. 

An addendum opinion from the VA psychologist who conducted the April 2016 VA examination addressing the matter of whether the Veteran has a psychiatric disorder that is etiologically related to the service-connected gastrointestinal disability manifested by diarrhea, to include by way of aggravation is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  

Additionally, the Veteran's attorney in a June 2017 statement asserted that to the extent the negative nexus opinion following the April 2016 VA psychiatric examination was based on a finding that the Veteran did not receive psychiatric treatment until the 1980s, the opinion is inadequate because the Veteran stated that he participated in group therapy in the 1970s shortly after discharge.  As such, the AOJ will be asked upon remand to conduct the appropriate development to obtain any records from such treatment that may be available.  If this request yields positive results, the April 2016 VA examiner will be asked to complete an addendum opinion that reflects consideration of such treatment records.  
|
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and assist him in obtaining any additional private psychiatric treatment records he identified, to include any from group therapy in the 1970s shortly after discharge.  All attempts to obtain any records must be documented in the claims file.  The AOJ should make at least two attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain any records of VA psychiatric outpatient not of record, to include any from group therapy in the 1970s shortly after discharge.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of this.

3.  Obtain an addendum opinion from the VA psychologist who completed the April 2016 VA psychiatric examination, or a suitable substitute.  The clinician should be provided with access to the electronic file, and a notation that such was reviewed should be rendered.  Based on a review of the evidence contained therein, the clinician is to address the following:  

a. Is it at least as likely as not (at least a 50-50 probability) than any current psychiatric disability has been caused by a gastrointestinal disability manifested by diarrhea? 

b. Is it at least as likely as not (at least a 50-50 probability) than any current psychiatric disability has been aggravated by (increased in severity) a gastrointestinal disability manifested by diarrhea? 

c. Is it at least as likely as not (at least a 50-50 probability) than any current psychiatric disability is etiologically related to service?  In rendering this opinion, the examiner should consider the Veteran's assertions of continuing psychiatric problems from service to the present time, and not base a negative opinion solely on the lack of sufficient in-service evidence of psychiatric disability.   

A rationale for any opinion offered should be provided.

4.  After completion of the above and any other development deemed warranted, adjudicate the claim for service connection for a psychiatric disorder to include as secondary to a gastrointestinal disability manifested by diarrhea.  If this claim is denied, the AOJ should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


